5 F.3d 547NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Al B. TROWBRIDGE, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES,Defendant-Appellee.
No. 92-6400.
United States Court of Appeals, Tenth Circuit.
Aug. 27, 1993.

Before McKAY, Chief Judge, SETH, and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Claimant Al B. Trowbridge appeals from the district court's judgment adopting the Report and Recommendation of the magistrate judge affirming the Secretary of Health and Human Services' denial of his application for benefits under Title II of the Social Security Act.  Claimant's application for benefits was denied initially and upon reconsideration.  A hearing before an administrative law judge was held on July 11, 1989, resulting in a decision of no disability.  The Appeals Council denied review, making the ALJ's decision the final decision of the Secretary for purposes of review.  See Williams v. Bowen, 844 F.2d 748, 749 (10th Cir.1988).


3
On appeal, claimant contends that (1) the ALJ's rejection of the treating physician's opinion is not supported by substantial evidence, and (2) the ALJ's finding that claimant's allegations of disabling pain were not credible is not supported by substantial evidence.  Judicial review of the Secretary's determination is limited;  the court's only function is to determine whether the record as a whole contains substantial evidence to support the Secretary's decision.  Id. at 750.  Substantial evidence is such evidence that a reasonable mind might accept as adequate to support the conclusion reached by the Secretary.  Richardson v. Perales, 402 U.S. 389, 401 (1971).


4
The Secretary has established a five-step evaluation process for determining whether a claimant is disabled within the meaning of the Social Security Act.   See Williams, 844 F.2d at 750-52 (providing an in-depth discussion of the five steps).  The ALJ concluded at step five of the evaluation that claimant retained the residual functional capacity to perform a full range of sedentary work activities.


5
Based on our thorough review of the entire appellate record and the briefs of the parties, we agree with the determination of the magistrate judge that substantial evidence supports the Secretary's decision that claimant is not disabled within the meaning of the Social Security Act.  Therefore, we affirm for substantially the same reasons contained in the magistrate judge's well-reasoned Report and Recommendation dated September 30, 1992, and the district court's Order dated October 28, 1992.  The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3